Citation Nr: 0935538	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  01-00 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right thigh.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left thigh, currently rated as 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left knee, currently rated as 10 
percent disabling.

4.  Entitlement to an initial compensable rating for 
residuals of a shell fragment wound of the right upper arm.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
October 1953.  His awards and medals include the Combat Medic 
Badge and Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In January 2002, the Veteran testified at a hearing in 
Washington, D.C., before a Veterans Law Judge who has since 
retired from the Board.  A transcript of that proceeding is 
of record.  The Veteran and his representative were informed 
that the Veterans Law Judge who presided over the hearing was 
unavailable by letter mailed in April 2009 and asked whether 
the Veteran desired another hearing.  In a May 2009 letter, 
the Veteran, through his representative, indicated that he 
did not desire a new hearing.

A motion to advance this case on the docket due to the 
Veteran's advanced age was granted in May 2006.  See 38 
C.F.R. § 20.900(c) (2008).

When this case most recently was before the Board in May 
2006, the Board denied the Veteran's claims for higher 
ratings for residuals of shell fragment wounds of the left 
knee and left thigh and for compensable ratings for residuals 
of shell fragment wounds of the right thigh and right upper 
arm.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in September 2008, the Court 
vacated the Board's May 2006 decision and remanded this 
matter to the Board for action consistent with the Court's 
decision.

The issues of entitlement to increased ratings for residuals 
of shell fragment wounds to the right and left thighs are 
decided herein, while the remaining issues are addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  The residuals of the shell fragment wound of the 
Veteran's right thigh are manifested by moderate disability 
of Muscle Group XIII.

2.  The residuals of the shell fragment wound of the 
Veteran's left thigh are manifested by painful scars, severe 
impairment of the femoral cutaneous nerve, and moderate 
disability of Muscle Group XIII.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for residuals of a 
shell fragment wound of the right thigh have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5313 (2008).

2.  The residuals of a shell fragment wound to the left thigh 
warrant a 10 percent rating for moderate muscle disability; a 
10 percent rating for a painful scar; and a 10 percent rating 
for severe impairment of the femoral cutaneous nerve.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5313, 4.118, Diagnostic Code 7804, 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8529 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the record reflects that the Veteran's claims were 
initially adjudicated prior to the enactment of the VCAA in 
November 2000.  He was provided with the notice required 
under the VCAA by letter mailed in February 2004.

Although the Veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
claims, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has granted increased ratings for 
the disabilities at issue, and the evidence pertinent to 
establishing an effective date for a higher rating and that 
pertinent to establishing entitlement to a higher rating are 
essentially the same.

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained and that he has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

Gunshot wounds or shell fragment wounds are rated as muscle 
injuries under 38 C.F.R. §§ 4.56 and 4.73; scars associated 
with such wounds are separately evaluated under 38 C.F.R. § 
4.118.

When rating muscle injuries, a through-and-through injury 
with muscle damage shall be rated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(b)(c).

Under the applicable Diagnostic Codes, the classification of 
muscle injuries as "slight," "moderate," "moderately 
severe," or "severe" is made under the following criteria.

A "slight" disability is characterized as a simple wound of 
the muscle without debridement or infection.  Historically, 
service department records reflect a superficial wound with 
brief treatment and return to duty; the wound healed with 
good functional results, with no cardinal signs or symptoms 
of muscle disability as defined above.  Objective findings 
are minimal scar; no evidence of fascial defect, atrophy or 
impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A "moderate" disability is characterized as a through-and-
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Historically, service 
department records or other evidence of in-service treatment 
for the wound and records show consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability 
as defined above, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings are 
entrance and (if present) exit scars, small or linear, 
indicating short track of the missile through muscle tissue; 
and, some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2).

A "moderately severe" disability is characterized as a 
through-and-through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring.  Historically, service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of the wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined above and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings are entrance and (if present) exit scars, indicating 
track of the missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared to 
the sound side; tests of strength and endurance compared to 
the sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

A "severe" disability is characterized as a through-and-
through or deep penetrating wound due to high-velocity 
missile or multiple low-velocity missiles, or large or 
multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Historically, service 
department record or other evidence shows hospitalization for 
a prolonged period for treatment of the wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined above, worse than those shown for 
"moderately severe" muscle injuries, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings are ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area; muscles swell and 
harden abnormally in contraction; tests of strength, 
endurance, or coordinated movements compared to the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  38 C.F.R. § 4.56(d)(4).

During the pendency of this claim, the criteria for 
evaluating disabilities of the skin were revised, effective 
August 30, 2002.  VA's General Counsel, in a precedent 
opinion, has held that when a new regulation is issued while 
a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  The revised criteria may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  VAOPGCPREC 
3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is warranted for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is warranted for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation also is warranted for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  In addition, the new criteria continue 
to provide that other scars may be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The rating criteria which became effective August 30, 2002, 
also provide that scars, other than of the head, face or 
neck, that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm.); a 20 percent rating if they involve an 
area or areas exceeding 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, Diagnostic Code 7801.  In addition, scars 
that are superficial, are not productive of limitation of 
motion, and are not on the head, face, or neck warrant a 10 
percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Notes following Diagnostic Codes 7801 
and 7802 provide that a superficial scar is one not 
associated with underlying soft tissue damage and that scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with § 4.25 of this part.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Right Thigh

The residuals of a shell fragment wound (SFW) of the 
Veteran's right thigh currently are evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Under both the former and current versions of that Diagnostic 
Code, the scar associated with the SFW of the Veteran's right 
thigh is to be rated on limitation of function of the 
affected part.

Here, the record shows that the residuals of the SFW of the 
Veteran's right thigh include retained metallic fragments and 
a non-tender scar.  Although a May 2000 VA examination report 
notes that the Veteran complained of numbness in the right 
thigh, the report later clarifies that his numbness only 
occurred in the left thigh.  An X-ray study revealed one 
metallic foreign body in the soft tissue of the right thigh.  
On VA examination in May 2003, physical examination of the 
right thigh revealed one three-centimeter long scar that was 
not tender to palpation.  Physical examination also revealed 
that sensation was intact.  The examiner noted that there was 
no evidence of disability as a result of the shrapnel injury 
of the right thigh.

After careful consideration, the Board finds that a 
compensable rating is not warranted under the former or 
current versions of Diagnostic Code 7805 or any of the 
Diagnostic Codes applicable to scars.  Specifically, the scar 
on the Veteran's right thigh does not exceed an area of six 
square inches and is not painful on examination, and there is 
no evidence that it is unstable or affects function of the 
thigh.

The Board also find that a 10 percent rating is warranted for 
moderate disability of Muscle Group XIII under 38 C.F.R. 
§ 4.73, Diagnostic Code 5313.  Service treatment records 
reflect that the Veteran's injuries required more than the 
"brief treatment" contemplated under the criteria for 
"slight" muscle disability, and the post-service medical 
evidence shows that there is retained shrapnel in the right 
thigh.  Accordingly, a 10 percent rating for "moderate" 
disability is warranted.  An even higher rating of 30 percent 
is not warranted, however.  In this regard, the Board notes 
that service treatment records show the wound required 
suturing but not debridement, and there is no evidence of 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, or uncertainty of 
movement.  Moreover, there is no evidence of loss of deep 
fascia, muscle substance, or normal firm resistance.  Indeed, 
muscle strength was described as symmetrical on VA 
examination in May 2000 and was measured at 5/5 on VA 
examination in May 2003.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted more than the 10 percent 
rating granted in this decision.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Left Thigh

The residuals of a SFW of the Veteran's left thigh currently 
are evaluated as 10 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5313, and 38 C.F.R. § 4.118, Diagnostic Code 
7804.

Diagnostic Code 5313 pertains to injuries of Muscle Group 
XIII, which involves the hamstring complex of two-joint 
muscles, including the biceps femoris, semimembranosus, and 
semitendinosus.  Slight disability of Muscle Group XIII 
warrants a noncompensable rating; moderate disability 
warrants a 10 percent rating; moderately severe disability 
warrants a 30 percent rating; and severe disability warrants 
a 40 percent rating.

Under the former and current versions of Diagnostic Code 
7804, a single 10 percent rating is warranted for superficial 
scars which are painful on examination.

On VA examination in May 2000, the Veteran complained of 
numbness in the left posterior thigh.  Physical examination 
revealed symmetrical strength of the hip flexors, hip 
extensors, quadriceps, and hamstrings.  Flexion of the hip 
was measured to 90 degrees with the knee straight and to 120 
degrees with the knee flexed, and abduction, adduction, 
internal rotation, and external rotation were full.  An X-ray 
study showed two retained metallic foreign bodies in the soft 
tissue of the left thigh.

The Veteran was afforded additional VA examinations in May 
2003.  He again complained of numbness in the left thigh, as 
well as hypersensitivity and a burning sensation.  Physical 
examination revealed minor muscle atrophy of the left 
hamstring muscle compared to the right.  There were scars on 
the left thigh measuring seven centimeters across which were 
tender to palpation.  The examiner noted hypersensitivity 
along the left posterior femoral cutaneous nerve and opined 
that there was mild to moderate dysesthesia of the nerve.  
Another VA examiner opined that the SFW may have injured the 
posterior femoral cutaneous nerve and resulted in neuritic-
type pain.  He noted that this nerve was not a motor nerve 
and that injury of the nerve would not result in motor 
dysfunction.

In sum, the evidence shows that the residuals of the SFW of 
the Veteran's left thigh include retained metallic fragments, 
painful scars, and pain and numbness associated with damage 
to the femoral cutaneous nerve.  The 10 percent rating 
currently assigned for the Veteran's disability contemplates 
the painful left thigh scars.  No higher rating is available 
under Diagnostic Code 7804.  The Board has considered whether 
there is any basis for assigning a higher or separate rating 
for the Veteran's scars but concluded that there is none.  
Since the scars are located on the left thigh, a higher 
rating is not warranted under Diagnostic Code 7800.  
Similarly, since there is no lay or medical evidence that the 
scars are deep, unstable, causes limited motion, or covers an 
area at least 144 square inches (929 square centimeters), 
higher or separate ratings are not warranted under Diagnostic 
Codes 7801, 7802, 7803, 7805 (2008).

In addition, the Board finds that a separate 10 percent 
rating is warranted for the damage to the Veteran's left 
femoral cutaneous nerve.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8529, 8629 (2008).  Although there is no evidence of 
loss of reflexes, the record shows that there is constant 
pain, hypersensitivity, and slight muscle atrophy in the left 
thigh.  See 38 C.F.R. § 4.123 (2008).  Therefore, the Board 
finds that the symptomatology associated the Veteran's left 
femoral cutaneous nerve more nearly approximates severe 
impairment of the nerve than mild or moderate impairment.

The Board also finds that a separate 10 percent rating is 
warranted under 38 C.F.R. § 4.73, Diagnostic Code 5313 for 
moderate disability of Muscle Group XIII.  In this regard, 
the Board notes that the Veteran's injuries required more 
than the "brief treatment" contemplated under the criteria 
for "slight" muscle disability and that there is X-ray 
evidence of retained shrapnel in the left thigh.  An even 
higher rating of 30 percent for "moderate" muscle 
disability is not warranted, however, since service treatment 
records show the wound required suturing but not debridement.  
There also is no evidence of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement in the Veteran's 
left thigh.  Although a May 2003 VA examiner noted the 
presence of minor muscle atrophy of the left hamstring muscle 
in relation to the scar, there is no evidence of loss of deep 
fascia or normal firm resistance.  Muscle strength was 
described as symmetrical on VA examination in May 2000 and 
was measured at 5/5 on VA examination in May 2003.  In 
addition, although there is evidence of more than one 
retained metallic fragment, there is no evidence of 
intermuscular trauma to warrant an even higher rating for 
"severe" muscle disability.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted more than the 10 percent 
ratings granted in this decision.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Extra-schedular Consideration

The Board also has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disabilities and that the 
manifestations of those disabilities are not in excess of 
those contemplated by the schedular criteria.  The Veteran 
testified in January 2002 that he had missed 15 to 20 days of 
work because of his left knee disability, and he told a May 
2003 VA examiner that he retired as a result of a non-
service-connected balance disorder and his service-connected 
left knee and right shoulder disabilities.  Although he 
stated that the numbness in his left thigh was affected by 
cold weather when he worked outdoors prior to his retirement, 
there is no lay or medical evidence that the residuals of the 
SFWs to either of the Veteran's thighs markedly interfered 
with his employment.  In sum, there is no indication that the 
average industrial impairment from the Veteran's disabilities 
would be in excess of that contemplated by the assigned 
ratings, to include the increased and separate ratings 
assigned herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

The Board having determined that the residuals of the shell 
fragment wound of the Veteran's right thigh warrants a 10 
percent rating for moderate disability of Muscle Group XIII, 
the benefit sought on appeal is granted to this extent and 
subject to the criteria applicable to the payment of monetary 
benefits.

The Board having determined that the residuals of the shell 
fragment wound of the Veteran's left thigh warrants a 10 
percent rating for painful scarring, a separate 10 percent 
rating for moderate disability of Muscle Group XIII, and a 
separate 10 percent rating for severe impairment of the left 
femoral cutaneous nerve, the benefit sought on appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.


REMAND

The Court's September 2008 Order notes that the Board did not 
provide an adequate statement of reasons and bases for its 
determination that a rating higher than 10 percent was not 
warranted for left knee disability.  In its decision, the 
Board concluded that the minimal degenerative joint disease 
(DJD) of the Veteran's left knee revealed by X-ray study in 
May 2000 was not associated with the service-connected 
residuals of the SFW to his left knee.  The Board relied on 
the opinion of a May 2003 VA examiner that the knee was 
"normal" in reaching that conclusion.  The May 2003 
examination report also notes that imaging studies of the 
left knee revealed no significant joint space loss, shrapnel, 
or evidence of a previous fracture.

In light of the conflict between the May 2000 and May 2003 VA 
examination reports, the Board finds that a new examination 
is warranted to determine whether there is DJD of the 
Veteran's left knee and, if so, whether that DJD is related 
to the service-connected residuals of the SFW to the left 
knee.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Court's September 2008 Order also notes that the Board 
did not provide an adequate statement of reasons and bases 
for its determination that an initial compensable rating was 
not warranted for residuals of a SFW of the right upper arm.  
The Board concluded in its decision that the residuals of the 
SFW consisted of a scar that did not limit function of the 
shoulder.  This conclusion was consistent with the opinion of 
a May 2003 VA examiner, who stated that the Veteran had 
rotator cuff pathology and subacromial impingement related to 
his age and his occupation.  However, that examiner also 
stated that the Veteran had not undergone any surgical 
intervention on his right shoulder despite private treatment 
records dated in 1984 which documented right shoulder 
surgery.  In addition, another VA examiner opined in May 2003 
that the residuals of the SFW to the Veteran's right upper 
arm resulted in some restriction in range of motion and 
associated bursitis.

Again, in light of the conflict between the medical evidence 
of record, the Board finds that a new VA examination is 
necessary to determine the nature and severity of any 
service-connected residuals of a SFW of the right shoulder.  
Id.

Finally, while this case is in remand status, the Veteran 
should be provided with all required notice in accordance 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The Veteran and his representative 
should be provided the notice specified 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and severity of any currently 
present residuals of the shell fragment 
wound of the Veteran's left knee and 
right shoulder.  The claims folders 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

Based upon the examination results and 
claims folders review, the examiner 
should identify each muscle group 
affected by the residuals of the shell 
fragment wounds of the left knee and 
right shoulder, as well as each joint 
or joints acted on by each such 
affected muscle group.  For each 
affected muscle group identified, the 
examiner should determine the severity 
of the injury, according to VA rating 
criteria for muscle injuries.  The RO 
should ensure that all information 
required for rating purposes is 
provided by the examiner.

The examiner should be asked to 
determine whether there is DJD of the 
Veteran's left knee and, if so, provide 
an opinion as to whether there is a 50 
percent or better probability that the 
DJD is related to his active service, 
to include the shell fragment wound of 
the left knee.  The examiner also 
should be asked to determine whether 
there is a 50 percent or better 
probability that the bursitis and 
subacromial impingement of the 
Veteran's right shoulder are related to 
his active service, to include the 
shell fragment wound of his right upper 
arm.

The rationale for each opinion 
expressed must be provided.

3.  The Veteran also should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of any residual 
scars from the shell fragment wounds of 
the left knee and right upper arm.  The 
claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
claims folders review, the examiner 
should identify all scars associated 
with the shell fragment wounds of the 
Veteran's left knee and right upper 
arm.  The examination report should 
also include measurements of any such 
scars in square inches or square 
centimeters.  Any objective evidence of 
pain associated with the scars should 
be identified.  In addition, the 
examiner should indicate for each scar 
whether it is unstable.

4.  The RO also should undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate 
the Veteran's claims based on a de novo 
review of the record.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond before the case is returned 
to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  Moreover, this case must be afforded expeditious 
treatment by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


